PER CURIAM.
Appellant seeks review of a final order denying his motion, filed pursuant to Florida Rule of Criminal Procedure 3.850, seeking postconviction relief. In his motion, appellant raised four claims. The trial court summarily denied three, and denied the fourth (which alleged that trial counsel had been ineffective for misadvising appellant regarding a plea offer, causing appellant to reject the offer) after an evidentia-ry hearing. We affirm without further discussion denial of the claim as to which the trial court held an evidentiary hearing. However, we are constrained to reverse the denials of the remaining claims because each was facially sufficient and the trial court failed to attach to its order portions of the record conclusively showing that appellant was not entitled to relief, and to remand those claims for further proceedings.
The trial court summarily denied three claims, all of which alleged ineffective assistance of trial counsel: (1) failure to object to improper comments made by the prosecutor during closing arguments; (2) failure to proffer evidence in opposition to a motion in limine filed by the state and granted by the trial court regarding misconduct in connection with an arrest in an *856unrelated case by one of the officers involved in appellant’s arrest; and (3) failure to present to the trial court favorable case law regarding the admissibility of the evidence of the officer’s misconduct. As we have said, all three claims were facially sufficient. Because the trial court failed to attach to its order summarily denying relief any portions of the record that might support its determinations, it is impossible for us intelligently to assess the validity of the denials. Accordingly, we reverse the summary denials and remand for further proceedings. Should the trial court again conclude that the claims merit summary denial, it shall attach to its order portions of the record conclusively demonstrating that; otherwise, it shall hold a hearing.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, WEBSTER, and PADOVANO, JJ., concur.